MEMORANDUM**
Terri L. Ferguson appeals the Commissioner’s denial of her claim for disability insurance and supplemental security income benefits pursuant to the Social Security Act. See 42 U.S.C. §§ 423(a)(1)(D), 1383. The Administrative Law Judge *999found that, considering Ferguson’s age, education, work experience, and residual functional capacity, she was able to perform unskilled, sedentary work, and therefore was not disabled. See 20 C.F.R. §§ 404.1505(a), 416.905(a).
In assessing Ferguson’s residual functional capacity, the ALJ did not err in rejecting Ferguson’s testimony about the intensity of her pain and other limitations where Ferguson gave false and inconsistent accounts of her injuries. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir.2002). Because Ferguson’s treating physician heavily relied upon Ferguson’s own subjective reports to evaluate Ferguson, the ALJ did not err in refusing to defer to the treating physician’s opinion of Ferguson’s ability to work. See Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.1989).
Substantial evidence supports the judge’s decision, and the judge made no reversible errors of law. See Morgan v. Comm’r of Soc. Sec., 169 F.3d 595, 599 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.